[Cite as Taube v. Boyle, 2019-Ohio-3305.]


                                       COURT OF APPEALS
                                   DELAWARE COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


 AMANDA M. TAUBE (nka BOYLE)                   JUDGES:
                                               Hon. W. Scott Gwin, P.J
         Plaintiff-Appellant                   Hon. William B. Hoffman, J.
                                               Hon. Patricia A. Delaney, J.
 -vs-
                                               Case No. 19 CAF 02 0012
 STEVEN P. BOYLE

        Defendant-Appellee                     O P I N IO N




 CHARACTER OF PROCEEDINGS:                     Appeal from the Delaware County Court
                                               of Common Pleas, Domestic Relations
                                               Division, Case No. 14DRA110544


 JUDGMENT:                                     Reversed and Remanded

 DATE OF JUDGMENT ENTRY:                       August 15, 2019


 APPEARANCES:


 For Plaintiff-Appellant                       For Defendant-Appellee

 LINDA J. LAWRENCE                             STEVEN BOYLE
 24 W. William Street                          5591 Bowland Place, North
 Delaware, Ohio 43015                          Dublin, Ohio 43016
Delaware County, Case No. 19 CAF 02 0012                                                2

Hoffman, J.
           {¶1}    Plaintiff-appellant Amanda M. Taube (nka Boyle) appeals the January 14,

2019 Judgment Entry Revised Child Support and Medical Support Orders entered by the

Delaware County Court of Common Pleas, Domestic Relations Division, which adopted

the Delaware County Child Support Enforcement Agency’s Administrate Adjustment

Recommendation reducing defendant-appellee Steven P. Boyle’s child support

obligation.1

                                            STATEMENT OF THE CASE2

           {¶2}    Appellant and Appellee were married on October 27, 2001, in Columbus,

Ohio. Two children were born as issue of the marriage. On November 20, 2014,

Appellant filed a Complaint for Divorce. Appellee filed an Answer and Counterclaim on

January 12, 2015. The parties were divorced via Agreed Judgment Entry Decree of

Divorce on October 13, 2015. On the same day, the parties executed an Agreed Shared

Parenting Plan. Pursuant thereto, Appellant was ordered to provide health insurance for

the children, and Appellee was ordered to pay child support in the amount of

$1,380.80/month.

           {¶3}    On December 18, 2018, the Delaware County Child Support Enforcement

Agency (“DCCSEA”) conducted an administrative review of Appellee’s child support

obligation.       DCCSEA recommended Appellee's monthly child support obligation be

reduced from $1,380.80/month to $723.40/month, and the children’s healthcare

expenses be allocated between the parties as follows: 40% to Appellee and 60% to

Appellant. Appellant’s address is listed as 560 Redwood Lane, Lewis Center, Ohio, on


1   Appellee has not filed a brief in this Appeal.
2   A full rendition of the facts is not necessary to our disposition of this Appeal.
Delaware County, Case No. 19 CAF 02 0012                                                   3


the Administrative Adjustment Recommendation. Appellant had not lived at the Redwood

Lane address since December, 2017.

       {¶4}   On January 10, 2019, DCCSEA filed a Motion for Revised Child Support

and Medical Support Orders, asking the trial court to adopt its Administrative Adjustment

Recommendation. DCCSEA also filed the Administrative Adjustment Recommendation

(Form JFS 07724) and child support computation worksheet. The trial court adopted

DCCSEA’s Administrate Adjustment Recommendation via Judgment Entry Revised Child

Support and Medical Support Orders filed January 14, 2019. The trial court instructed

the Clerk of Courts to serve by certified mail a copy of the order upon Appellant at 560

Redwood Lane, Lewis Center, Ohio, and upon Appellee at his address on file. However,

the certified mail receipt in the record is addressed to Appellant at 5284 Louden Drive,

Lewis Center, Ohio.

       {¶5}   On February 11, 2019, Appellant filed a motion for a Civ. R. 59 hearing and

a motion for a Civ.R. 60(B) hearing. In both motions, Appellant asserted she was not

properly served with DCCSEA’s January 10, 2019 Motion for Revised Child Support and

Medical Support Orders.         Appellant further maintained she never received any

correspondence or notice from DCCSEA regarding the administrative review, and did not

receive the Administrative Adjustment Recommendation. Appellant concluded her due

process rights were violated.

       {¶6}   Via Judgment Entry filed February 13, 2019, the trial court dismissed

Appellant’s Civ. R. 59 motion. In addition, the trial court declined to hear Appellant’s Civ.

R. 60(B) motion as Appellant had not properly served Appellee and DCCSEA. The trial

court stayed the matter pending this Appeal.
Delaware County, Case No. 19 CAF 02 0012                                                    4


       {¶7}   It is from this judgment entry Appellant appeals, raising as her sole

assignment of error:



              DID THE TRIAL COURT ERR BY FINDING THAT THE APPELLANT

       HAD BEEN PROPERLY SERVED NOTICE OF THE CHILD SUPPORT

       ENFORCEMENT AGENCY’S ADMINISTRATIVE REVIEW HEARING AND

       THUS DENYING HER [AN] OPPORTUNITY TO BE HEARD.



                                                 I.

       {¶8}   A child support enforcement agency has the authority to investigate, obtain

information, recalculate, and issue administrative orders modifying support, and the trial

court retains jurisdiction to modify child support under statutes and the Rules of Civil

Procedure. Hayslip v. Hanshaw, 2016-Ohio-3339, 54 N.E.3d 1272, ¶ 14 (4th Dist.), citing

Sowald and Morganstern, Baldwin's Ohio Domestic Relations Law, Section 19:17 (4th

Ed. 2016).       “The General Assembly has adopted a scheme, supplemented by

administrative rule, that governs when and how a child support enforcement agency may

review and adjust a court-issued child support order.” See, Burton v. Harris, 2013-Ohio-

1058, 987 N.E.2d 745, ¶ 12 (10th Dist.). Based on R.C. 3119.60 and Ohio Adm. Code

5101:12–60–05.1, the child support enforcement agency, either sua sponte periodically

or on the request of the obligor or obligee, can initiate an administrative review of a child-

support order.

       {¶9}   The child support enforcement agency establishes the date on which the

review will formally begin, notifies the parties of the review and its commencement date,
Delaware County, Case No. 19 CAF 02 0012                                                 5


and requests the parties provide the agency with certain financial, health-insurance, and

other information necessary to properly review the child-support order. R.C. 3119.60;

Ohio Adm. Code 5101:12–60–05.3. On the date designated by the agency, it will calculate

a revised amount of child support to be paid under the court child-support order. R.C.

3119.63(A); Ohio Adm. Code 5101:12–60–05.4(A). The child support enforcement

agency then gives the obligor and obligee notice of the revised amount of child support

and their right to request an administrative and court hearing on the revised amount. R.C.

3119.63(B) and (E); Ohio Adm. Code 5101:12–60–05.4(C).

      {¶10} As noted in Footnote 1, supra, Appellee did not file a brief in this matter.

When an appellee fails to file an appellate brief, App. R. 18(C) authorizes this Court to

accept an appellant's statement of facts and issues as correct, and then reverse a trial

court's judgment as long as the appellant's brief “reasonably appears to sustain such

action.” In other words, an appellate court may reverse a judgment based solely on

consideration of an appellant's brief. Harper v. Neal, 4th Dist. Hocking No. 15CA25, 2016-

Ohio-7179, 2016 WL 5874628, ¶ 14, citing Fed. Ins. Co. v. Fredericks, 2nd Dist., 2015-

Ohio-694, 29 N.E.3d 313, 330–31, ¶ 79; Sites v. Sites, 4th Dist. Lawrence No. 09CA19,

2010-Ohio-2748, 2010 WL 2391647, ¶ 13; Sprouse v. Miller, Lawrence App. No. 06CA37,

2007-Ohio-4397, 2007 WL 2410894, fn. 1.

      {¶11} Accepting Appellant's Statement of the Facts as correct, pursuant to App.

R. 18(C), we find such facts reasonably warrant reversal of the trial court’s adoption of

DCCSEA’s Administrate Adjustment Recommendation.              The facts as set forth in

Appellant's brief demonstrate Appellant did not receive notice of the review hearing or the

Administrate Adjustment Recommendation. Likewise, our review of the record fails to
Delaware County, Case No. 19 CAF 02 0012                                              6


establish Appellant received notice of the review hearing or the Administrate Adjustment

Recommendation. Because Appellant did not receive notice of the revised amount of

child support, she was precluded from exercising her right to request an administrative

and court hearing on the revised amount.

      {¶12} Appellant’s sole assignment of error is sustained.

      {¶13} The judgment of the Delaware County Court of Common Pleas, Domestic

Relations Division, is reversed and the matter remanded for further proceedings

consistent with this Opinion and the law.



By: Hoffman, J.
Gwin, P.J. and
Delaney J. concur